CROSS, Chief Judge
(dissenting).
I respectfully dissent.
Although evidence of later crimes is admissible as to relevancy to the identity or a sysem or general pattern or criminality, the state in the case sub judice was permitted to go too far in introduction of testimony about the later crimes so that the inquiry transcended the bounds of relevancy to the charge being tried, and made the later offenses a feature instead of an incident. In fact, the defendant was tried for subsequent offenses rather than the criminal charge for which he was being tried.
I would reverse and remand for a new trial. See Williams v. State, Fla.1960, 117 So.2d 473.